Citation Nr: 1432160	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from December 1969 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board and in a September 2007 decision, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a March 2010 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  In a January 2013 decision, the Board again denied entitlement to TDIU.  In a December 2013 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  

The issue of entitlement to an increased rating for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013).


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to TDIU is decided.  

In the Joint Motion of the parties, it was found that the March 2012 VA medical opinion regarding the Veteran's employability relied upon by the Board in the January 2013 denial of TDIU was not adequate for adjudication purposes.  It was noted that the examiner did not adequately discuss the functional impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  Additionally, it was noted that the examiner used the term "less than likely" when referring to the probability that the Veteran's service-connected disabilities prevented him from obtaining and maintaining employment.  As a result, it was determined that the examiner used the wrong standard of proof and left the Board insufficiently informed to make an ultimate finding as to whether the Veteran was entitled to TDIU.  

Therefore, the Board finds that the Veteran should be scheduled for a VA examination to accurately determine the functional impairment caused by his service-connected disabilities and its relationship to his ability to obtain and maintain gainful employment.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from the service-connected disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a detailed explanation of the functional impairment caused by the Veteran's service-connected disabilities.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (lumbar spine disability and bilateral hearing loss disability).  If the Veteran is felt capable of employment, the examiner should state what type and what accommodations would be needed due to the service-connected disabilities.  The examiner should specifically address the Veteran's education and occupational history when identifying the types of employment he could perform and the accommodations required.  The supporting rationale for all opinions expressed must be provided. 

3.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

